Name: Commission Regulation (EEC) No 2385/83 of 23 August 1983 amending Regulation (EEC) No 2335/83 introducing a countervailing charge on certain varieties of plums originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 8 . 83 Official Journal of the European Communities No L 233/ 15 COMMISSION REGULATION (EEC) No 2385/83 of 23 August 1983 amending Regulation (EEC) No 2335/83 introducing a countervailing charge on certain varieties of plums originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2335/83 of 16 August 1983 (3) introduced a countervailing charge on certain varieties of plums originating in Yugoslavia ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that Regulation is amended ; whereas, if these conditions are taken into consideration, the countervailing charge on the import of these plums originating in Yugo ­ slavia must be altered, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2335/83, '7,85 ECU' is replaced by '25,04 ECU'. Article 2 This Regulation shall enter into force on 24 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 198, 21 . 7 . 1983, p. 2. (3) OJ No L 224, 17 . 8 . 1983, p. 16 .